F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          JUN 10 1999
                                   TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 FRED DEWITT MUNN, JR.,

           Plaintiff-Appellant,
 vs.                                                     No. 98-7062
                                                   (D.C. No. CV-97-104-S)
 RON WARD, Warden–Oklahoma                               (E.D. Okla.)
 State Penitentiary; FRED COOK, D-
 Unit Manager of Protective Custody;
 ANDY ANDERSON, D-Unit Officer;
 F. HUMPHREY, D-Unit Officer;
 DIRK MCCARTY, D-Unit Officer; W.
 O. MOODY, D-Unit Officer,

           Defendants-Appellees.


                              ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and BRISCOE, Circuit Judges. **


       Plaintiff-Appellant Fred DeWitt Munn, Jr., an inmate appearing pro se,

appeals from the district court’s dismissal of his civil rights complaint brought


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
pursuant to 42 U.S.C. § 1983. In his complaint, Mr. Munn alleged that

Defendants were deliberately indifferent to his medical needs, in violation of the

Eighth Amendment, Defendants violated the First Amendment in denying him

free exercise of religion, and Defendants extended his sentence in violation of due

process by denying him the opportunity to earn two-for-one and three-for-one

good time credits. In an amended complaint, Mr. Munn alleged that Defendants

conspired to commit these violations and retaliated against him for filing a

lawsuit. Finding these allegations to be vague and conclusory, the district court

held that they did not rise to the level of a constitutional violation and dismissed

the complaint pursuant to 28 U.S.C. § 1915(e). Having reviewed the record, we

agree that Mr. Munn failed to satisfy the subjective and objective prongs of

“deliberate indifference” and thus failed to state an Eighth Amendment claim.

See Farmer v. Brennan, 511 U.S. 825, 837 (1994). In addition, we affirm the

district court's dismissal, pursuant to 28 U.S.C. § 1915(e)(2)(B), of Mr. Munn’s

First Amendment, due process, and conspiracy claims for substantially the reasons

given by the court in its Order dated March 31, 1998.

      AFFIRMED.


                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge

                                         -2-